DETAILED ACTION
	This is the first Office action on the merits. Claims 1-17 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on January 29, 2019 was received and considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities:
In Para. [0018], “arear” should be written - -a rear- - for grammatical clarity.  
Appropriate correction is required.
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  the term "liner" should be written - -linear- - to more accurately describe Applicant's invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 6 recites the limitation "the groove" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the groove” is the first and thus a groove has not been defined within the claim.
Claim 7 recites the limitation "the width of groove" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the width of groove” is the first and thus a groove has not been defined within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,036,419 (Lanham et al.) in view of CN 108105248 A (Chen et al.).
Regarding Claim 1, Lanham et al. discloses (Col. 1 lines 17-42, Col. 3 lines 19-37; Figs. 1-2) an automobile wheel (rim 11), comprising: an outer rim (outer tire mounting portion 14); a hub (15) defined generally at the center of the automobile wheel, the hub having a first plurality of lug holes (bores 22); and the remaining lug holes in the first plurality of lug holes remain open and are configured to receive a plurality of threaded studs of an automobile wheel hub assembly (it can be seen from FIG. 1, there are ten bores 22 in hub 15. However, the axle 13 carries only five studs 12 and the studs are positioned to enter every other bore 22).

However, Chen et al. teaches (Para. [0004], [0021]-[0025] of translation; Figs. 1-4) a locking detachable, anti-theft bolt structure, comprising a bolt and a nut that may be used on a wheel. The bolt has a flange (at its head shown generally at 1 of Fig. 1) and a linear member (cylindrical portion between 1 and 12) attached to the flange and extending to a free end (shown generally at 12 of Fig. 1), and a lug cap (nut 2) configured to removably extend over and couple to an opposite end of the linear member from the flange. This teaching would result in the claimed configuration of the flange contacting a rear surface of the hub when the linear member is inserted through one of the lug holes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Lanham et al., to include bolts and nuts such as taught by Chen et al., in order to prevent dirt and debris from entering the open bores not used to mount the wheel.
Regarding Claim 2, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claim 1, as discussed above. 
Chen et al. further teaches (Para. [0021]-[0022]; Figs. 1-4) the lug cap (nut 2) and the linear member (cylindrical portion between 1 and 12) are coupled by a threaded connection (tooth of bolt 11 and 12, tooth of nut 21 and 22).
Regarding Claim 3, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claim 1, as discussed above.

Regarding Claim 9, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claim 1, as discussed above. Lanham et al. further discloses (Col. 4 line 28-Col. 5 line 20; Figs. 1-16) a lug cap (nut 10) can be uncoupled from the linear member (stud 12) with a lug key (wrench 53).
Regarding Claim 10, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claims 1 and 9, as discussed above. Lanham et al. further discloses (Col. 4 line 28-Col. 5 line 20; Figs. 1-16) the shape of the lug cap (nut 10) prevents a standard lug key from uncoupling the lug cap from the linear member (stud 12).
Claims 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lanham et al.
Regarding Claim 11, Chen et al. discloses (Para. [0004], [0021]-[0025] of translation; Figs. 1-4) an automobile wheel accessory comprising a lug cap (nut 2); and a lug stud (bolt 1), the lug stud comprising a linear member (cylindrical portion between 1 and 12) and a flange (at its head shown generally at 1 of Fig. 1), with the linear member connecting to the flange at an end of the linear member; wherein the lug cap connects with the lug stud by forming a connection between the linear member and the lug cap.
Chen et al. does not disclose the lug cap contacts a first surface of a wheel hub and the flange contacts a second surface of the wheel hub, with the contact between the first and second surface of the wheel hub stabilizing at least a part of the lug cap and lug stud within a lug hole of the wheel hub; wherein the connection between the lug cap and lug stud does not inhibit the wheel hub of a wheel from being mounted to an automobile wheel hub assembly.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bolt and nut disclosed by Chen et al., to contact a first and second surface of a hub, such as taught by Lanham et al., in order to provide a snug fit for the prevention of dirt and debris from entering the bores of the hub.
Regarding Claim 12, the combination of Chen et al. and Lanham et al. disclose the wheel lug accessory of claim 11, as discussed above. Chen et al. further discloses (Para. [0021]-[0022]; Figs. 1-4) the lug cap (nut 2) and the linear member (cylindrical portion between 1 and 12) are coupled by a threaded connection (tooth of bolt 11 and 12, tooth of nut 21 and 22).
Regarding Claim 13, the combination of Chen et al. and Lanham et al. disclose the wheel lug accessory of claim 11, as discussed above. Chen et al. further discloses (Para. [0021]-[0022]; Figs. 1-4) one of the lug cap or linear member is a male connection member and the other of the lug cap or linear member is a female connection member (it can be seen in Fig. 1 that the bolt 1 has a male connection member and the nut 2 has a female connection member).
Regarding Claim 16, the combination of Chen et al. and Lanham et al. disclose the wheel lug accessory of claim 11, as discussed above. Lanham et al. further teaches (Col. 4 line 28-Col. 5 line 20; Figs. 1-16) a lug cap (nut 10) can be uncoupled from the linear member (stud 12) with a lug key (wrench 53).
Regarding Claim 17, the combination of Chen et al. and Lanham et al. disclose the wheel lug accessory of claims 11 and 16, as discussed above. Lanham et al. further teaches (Col. 4 line 28-Col. 5 line 20; Figs. 1-16) the shape of the lug cap (nut 10) prevents a standard lug key from uncoupling the lug cap from the linear member (stud 12).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanham et al. in view of Chen et al. as applied to claim 1 above, and further in view of US Patent 3,664,708 (Verdier).
Regarding Claim 4, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claim 1, as discussed above.
Lanham et al. and Chen et al. do not disclose the flange does not protrude past the rear surface of the hub when the linear member is inserted through one of the lug holes.
	However, Verdier teaches (Col. 2 line 44-Col. 3 line 7; Figs. 1-3) a wheel assembly comprising a disk 3 with a ring-shaped zone 5 that leaves a clearance between the disk 3 and hub 4 that enables a casing 10 to be inserted in a hole 7 of the disk 3. This teaching would result in the claimed configuration of the flange not protruding past the rear surface of the hub when the linear member is inserted through one of the lug holes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Lanham et al., as modified by Chen et al., to have a ring-shaped zone, as taught by Verdier, in order to prevent the flange of the bolt interfering with the mounting of the wheel to a vehicle.
Regarding Claim 5, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claim 1, as discussed above.
Lanham et al. and Chen et al. do not disclose the rear surface of the hub comprises a groove and wherein the flange fits within the groove.
However, Verdier teaches (Col. 2 line 44-Col. 3 line 7; Figs. 1-3) the rear surface of the hub (disk 3) comprises a groove (ring-shaped zone 5) and the flange (base 14 of casing 10) fits within the groove.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Lanham et al., as modified by Chen et al., to have a ring-shaped zone, as taught by Verdier, in order to prevent the flange of the bolt interfering with the mounting of the wheel to a vehicle.
Regarding Claim 6, Lanham et al., Chen et al., and Verdier disclose the automobile wheel of claims 1 and 4, as discussed above.
Lanham et al. and Chen et al. do not disclose the width of the groove is greater than the width of the flange.
However, Verdier teaches (Col. 2 line 44-Col. 3 line 7; Figs. 1-3) the width of the groove (ring-shaped zone 5) is greater than the width of the flange (it can be seen in Figs. 1-2 that the width of the ring-shaped zone 5 is greater than the width of the base 14 of the casing 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Lanham et al., as modified by Chen et al., to have a ring-shaped zone with a width wider than the flange, as taught by Verdier, to allow for the flange of the bolt to sit within the zone without interfering with mounting of the wheel to a vehicle.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanham et al. in view of Chen et al. as applied to claim 1 above, and further in view of US 20170144478 A1 (Baiz et al.).
Regarding Claim 8, the combination of Lanham et al. and Chen et al. disclose the automobile wheel of claim 1, as discussed above.
Lanham et al. and Chen et al. do not disclose the lug cap forms a conical shape.
However, Baiz et al. teaches (Para. [0044]-[0046]; Figs. 1-8C) a lug cap (end cap 140) forming a conical shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Lanham et al., as modified by Chen et al., to have a conical shaped end cap, such as taught by Baiz et al., as it would be a design choice to enhance visual appearance of the wheel.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lanham et al. as applied to claim 11 above, and further in view of Verdier.
Regarding Claim 14, the combination of Chen et al. and Lanham et al. disclose the wheel lug accessory of claim 11, as discussed above.
Chen et al. and Lanham et al. do not disclose the flange does not protrude past the second surface of the hub when the linear member is inserted through the lug hole of the wheel hub.
	However, Verdier teaches (Col. 2 line 44-Col. 3 line 7; Figs. 1-3) a wheel assembly comprising a disk 3 with a ring-shaped zone 5 that leaves a clearance between the disk 3 and hub 4 that enables a casing 10 to be inserted in a hole 7 of the disk 3. This teaching would result in the claimed configuration of the flange not protruding past the second surface of the hub when the linear member is inserted through the lug hole of the hub.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Chen et al., as modified by Lanham et al., to have a ring-shaped zone, as taught by Verdier, in order to prevent the flange of the bolt interfering with the mounting of the wheel to a vehicle.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lanham et al. as applied to claim 11 above, and further in view of Baiz et al.
Regarding Claim 15, the combination of Chen et al. and Lanham et al. disclose the wheel lug accessory of claim 11, as discussed above.
Chen et al. and Lanham et al. do not disclose the lug cap forms a conical shape.
However, Baiz et al. teaches (Para. [0044]-[0046]; Figs. 1-8C) a lug cap (end cap 140) forming a conical shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Chen et al., as modified by Lanham et al., to have a conical shaped end cap, such as taught by Baiz et al., as it would be a design choice to enhance visual appearance of the wheel.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheel arrangements with accessories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617